Citation Nr: 0409181	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at Forsyth Family Practice 
for services rendered on August 25, 2000, and November 20, 
2000. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1951 November 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Salisbury, North Carolina, 
which is the agency of original jurisdiction (AOJ) in this 
matter.

REMAND

The  veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at Forsyth Family 
Practice for medial services rendered on August 25, 2000, and 
November 20, 2000.  The AOJ has indicated that it did not 
authorize this treatment, apparently to the extent it 
exceeded his monthly, at that time, $125 Fee Basis limit.  
See June 2002 Statement of the Case (SOC).  The exact nature 
of the treatment in question afforded to the veteran is not 
clear, as while the record contains a bill (after 
reimbursement by private insurance) of $425 for this 
treatment, the clinical records from this treatment are not 
associated with the claims file.

Further complicating matters is that fact that the SOC 
indicates that the veteran's Fee Basis account, as authorized 
on September 19, 1999, was for "Cardiology Only to include 
pacemaker checks."  Also, in providing the reasons for its 
decision, the AOJ merely stated that its denial of payment 
for the services rendered was on the basis of the discretion 
of the Veterans Health Administration to "approve or 
disapprove Fee-Basis Care," and that such decisions are not 
appealable to the Board.  Id.  Other documents on file 
indicate the treatment rendered on August 25, 2000, was 
denied because it was for a "special test not authorized," 
and that the treatment on November 20, 2000, was denied on 
the basis of "VA facilities available." 

The AOJ did not in the SOC provide any analysis of why the 
veteran's claim for payment or reimbursement of the expenses 
in question could not have been granted pursuant to the 
criteria for eligibility for reimbursement of unauthorized 
treatment as set forth at 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2003) (formerly 38 C.F.R. § 17.80).  Under 
this law, reimbursement for unauthorized medical expenses is 
available only where:  (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2003).

The United States Court of Appeals for Veterans Claims has 
observed that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2003).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was rendered after that date and the veteran's 
claim for reimbursement was filed after this effective date, 
both 38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the veteran's claim, and therefore must 
be considered at this time.  These provisions were not 
provided to the veteran in the SOC or elsewhere. 

In this case, the veteran is service-connected for post-
traumatic stress disorder, a shell fragment wound of the left 
arm, osteomyelitis of the left humerus, bicipital tendonitis 
and right supraspinatus tendonitis of the right shoulder, a 
scar of the lower lip, tinnitus, and defective hearing.  The 
combined service-connected disability rating was 90 percent 
as of January 11, 1994, and a total disability rating for 
compensation based on individual unemployability was also 
established from that date.  

In light of the facts and legal criteria set forth above, 
there appear to be certain facts not established by the 
record which would be relevant to any determination made as 
to the impact of the legal criteria listed above on the 
veteran's claim.  For example, the record does not establish 
whether the veteran is an active Department health-care 
participant as defined by 38 U.S.C.A. § 1725.  Also, it is 
unclear as to the extent that the treatment in question 
rendered on August 25, 2000, or November 20, 2000, could 
constitute "emergency treatment" as defined by 38 U.S.C.A. 
§ 1725.  Therefore, the Board concludes that a remand of this 
case is necessary so that the AOJ may have the opportunity to 
readjudicate this claim under the legal provisions cited 
above, and develop any evidence necessary for that 
readjudication.

The Board also takes note of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  Although the Secretary has enacted implementing 
regulations, these regulations are applicable only to claims 
governed by 38 C.F.R. Part 3; thus, the implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information:  
Scope and Applicability).  The Board finds that, while this 
case is in remand status, the AOJ should ensure full 
compliance with any pertinent provisions of the VCAA and 
subsequent related authority.

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part. 

1.  The AOJ should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses 
incurred at Forsyth Family Practice for 
services rendered on August 25, 2000, and 
November 20, 2000, under the provisions 
of 38 U.S.C.A. §§  1725 and 1728.  In 
particular, the AOJ should obtain any 
evidence necessary to establish whether 
the veteran was, during the pertinent 
time period, an active VA health care 
participant as defined by the pertinent 
criteria, and to establish whether any of 
the treatment received at Forsyth Family 
Practice for services rendered on 
August 25, 2000, or November 20, 2000, 
constituted emergency treatment under the 
applicable statutory provisions.  This 
includes medical records of the treatment 
in question rendered at that facility, 
which must be obtained and associated 
with the record.

2.  Pursuant to the VCAA, the AOJ should 
issue a letter to the veteran informing 
him of the provisions of 38 U.S.C.A. §§ 
1725 and 1728 and their implementing 
regulations, and advising him as to the 
evidence that would be necessary in order 
to substantiate his claim, and as to VA's 
responsibilities in assisting him in 
obtaining all relevant evidence.

3.  After undertaking any evidentiary 
development deemed necessary, the AOJ 
should readjudicate the veteran's claim 
of entitlement to payment or 
reimbursement for the medical expenses in 
question, with specific consideration 
given to the provisions of 38 U.S.C.A. 
§§  1725 and 1728 and their implementing 
regulations.  The AOJ should make 
specific findings as to whether or not 
the veteran is an active Department 
health care participant as defined by the 
pertinent criteria, and as to whether or 
not any of the treatment he received at 
Forsyth Family Practice on August 25, 
2000, or November 20, 2000, constituted 
emergency treatment under as that term is 
defined by the applicable legal criteria.  
To the extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


